Name: Commission Regulation (EC) No 1162/2002 of 28 June 2002 amending Regulation (EEC) No 94/92 laying down detailed rules for implementing the arrangements for imports from third countries provided for in Council Regulation (EEC) No 2092/91 (Text with EEA relevance)
 Type: Regulation
 Subject Matter: agricultural activity;  international trade;  trade policy;  trade;  Asia and Oceania
 Date Published: nan

 Avis juridique important|32002R1162Commission Regulation (EC) No 1162/2002 of 28 June 2002 amending Regulation (EEC) No 94/92 laying down detailed rules for implementing the arrangements for imports from third countries provided for in Council Regulation (EEC) No 2092/91 (Text with EEA relevance) Official Journal L 170 , 29/06/2002 P. 0044 - 0045Commission Regulation (EC) No 1162/2002of 28 June 2002amending Regulation (EEC) No 94/92 laying down detailed rules for implementing the arrangements for imports from third countries provided for in Council Regulation (EEC) No 2092/91(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2092/91 of 24 June 1991 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs(1), as last amended by Commission Regulation (EC) No 473/2002(2), and in particular Article 11(1) thereof,Whereas:(1) The list of third countries from which certain agricultural products obtained by the organic production method must originate in order to be marketed within the Community, provided for in Article 11(1) of Regulation (EEC) No 2092/91, is set out in the Annex to Commission Regulation (EEC) No 94/92(3), as last amended by Regulation (EC) No 2589/2001(4). That list was drawn up in accordance with Article 11(2) of Regulation (EEC) No 2092/91.(2) New Zealand submitted to the Commission a request to be included in the list provided for in Article 11(1) of Regulation (EEC) No 2092/91. Its authorities submitted the information required pursuant to Article 2(2) of Regulation (EEC) No 94/92.(3) The examination of this information and consequent discussion with the authorities of New Zealand has led to the conclusion that in that country the rules governing production and inspection of agricultural products are equivalent to those laid down in Regulation (EEC) No 2092/91.(4) Imports from New Zealand to the European Community take place currently according to Article 11(6) of (EEC) Regulation No 2092/91. Producers and exporters will need a transitional period in order to adapt themselves to the Food Official Organic Assurance Programme.(5) The duration of New Zealand's inclusion in the list should be subject to the outcome of the on-the-spot check of the rules of production and the inspection measures actually applied in New Zealand, provided for in Article 11(5) of Regulation (EEC) No 2092/91.(6) New Zealand authorities have provided the Commission with all the necessary guarantees and information which satisfy the requirement that the inspection bodies meet the criteria laid down in Article 11(2) of Regulation (EEC) No 2092/91.(7) Regulation (EEC) No 94/92 should therefore be amended accordingly.(8) The measures provided for in this Regulation are in accordance with the opinion of the Committee mentioned in Article 14 of Regulation (EEC) No 2092/91,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EEC) No 94/92 is amended as set out in the Annex to this Regulation.Article 2During a transitional period expiring on 30 June 2003, the New Zealand Ministry of Agriculture and Forestry (MAF) may also issue the certificate referred to in Article 11(1)(b) of Regulation (EEC) No 2092/91 for products for which import authorisations have been granted and notified according to Article 11(6) of that Regulation provided that the authorisations were granted before 1 July 2002.Article 3This Regulation shall enter into force on 1 July 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 June 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 198, 22.7.1991, p. 1.(2) OJ L 75, 16.3.2002, p. 21.(3) OJ L 11, 17.1.1992, p. 14.(4) OJ L 345, 29.12.2001, p. 18.ANNEXIn the Annex to Regulation (EEC) No 94/92, the following text is added after the text referring to Switzerland: "New Zealand1. Product categories:(a) unprocessed agricultural crop products, livestock and unprocessed livestock products within the meaning of Article 1(1)(a) of Regulation (EEC) No 2092/91, with the exception of:- livestock and livestock products bearing or intended to bear indications referring to conversion,- products from aquaculture;(b) processed agricultural crop and livestock products intended for human consumption within the meaning of Article 1(1)(b) of Regulation (EEC) No 2092/91, with the exception of:- livestock products bearing or intended to bear indications referring to conversion,- products containing products from aquaculture.2. Origin:Products of category 1(a) and organically produced ingredients in products of category 1(b) that have been produced in New Zealand or have been imported into New Zealand:- either from the European Community,- or from a third country within the framework of arrangements which are recognised as equivalent to the provisions of Article 11(1) of Regulation (EEC) No 2092/91,- or from a third country whose rules of production and inspection system have been recognised as equivalent to the MAF Food Official Organic Assurance Programme on the basis of assurances and information provided by this country's competent authority in accordance with the provisions established by MAF and provided that only organically produced ingredients intended to be incorporated, up to a maximum of 5 % of products of agricultural origin, in products of category 1(b) prepared in New Zealand are imported.3. Inspection bodies: BIO-GRO New Zealand; Certenz.4. Certificate issuing body: New Zealand Ministry of Agriculture and Forestry (MAF).5. Duration of the inclusion: 30 June 2006."